      Case: 3:20-cv-00038-wmc Document #: 16 Filed: 10/08/20 Page 1 of 18




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

E.R.H., a minor child, by and through
Hailey Halmstad, his mother,

                             Plaintiff,                        OPINION AND ORDER
       v.
                                                                     20-cv-038-wmc
ANDREW M. SAUL, Commissioner of
Social Security,

                             Defendant.


       Pursuant to 42 U.S.C. § 405(g), plaintiff E.R.H (“ERH”), a minor child represented

“by and through” his mother, Hailey Halmstad, seeks judicial review of a final

determination that he was not disabled within the meaning of the Social Security Act.

ERH contends that remand is warranted because the administrative law judge (“ALJ”): (1)

erred by concluding that ERH’s severe impairments did not meet or medically equal either

Listing 101.18 (soft-tissue injuries) or 112.15 (trauma- or stressor-related disorders); (2)

erred by failing to apply the correct legal standard under SSR 09-1p; (3) erred in making a

disability funding which is not supported by substantial evidence of record; and (4) abused

his discretion in assigning weight to medical opinions. For the reasons that follow, the

court will affirm the denial of benefits.
        Case: 3:20-cv-00038-wmc Document #: 16 Filed: 10/08/20 Page 2 of 18




                                            FACTS 1

        A. Background

        Plaintiff ERH was born on June 14, 2004, and applied for child’s insurance benefits

on March 27, 2014, claiming a disability onset date of January 7, 2014 -- the date of a

tragic accident in which ERH caught his hand in a meat grinder, resulting in the

amputation of all of his fingers on his right hand. ERH was a school-aged child on the date

his application was filed and an adolescent at the time of his final hearing before the ALJ.

See 20 C.F.R. § 416.926a(g)(2). ERH claimed disability based on his hand injury. (AR

274.)


        B. ALJ Decision

        ALJ Michael Hellman held an evidentiary hearing via videoconference on March

15, 2019, at which plaintiff appeared personally, by his mother and counsel. 2 As of the

alleged onset date, the ALJ found that ERH had the following severe impairments: post

partial transmetacarpal amputation and post-traumatic stress disorder (“PTSD”). (AR 22.)

In so finding, the ALJ determined that ERH’s post left radial fracture was a non-severe

impairment because “there were no significant objective medical findings in the record to

support more than minimal limitations on the claimant’s ability arising from this




1
  The following facts are drawn from the administrative record (dkt. #7), including the ALJ hearing
transcript (dkt. #16).

2
  This was the second of two video hearings with the same ALJ. The first hearing was held on
February 22, 2017. After the ALJ issued an unfavorable decision, ERH appealed that denial, which
the Appeals Council vacated and remanded for further consideration of ERH’s PTSD diagnosis and
possible mental impairments. (PL.’s Br. (dkt. #9) 2 (citing AR 294-312, 320).)


                                                2
      Case: 3:20-cv-00038-wmc Document #: 16 Filed: 10/08/20 Page 3 of 18




impairment.” (AR 23.) Specifically, the ALJ noted that while an August 2014 medical

note mentioned a possible fracture, there was nothing in the record to suggest any

limitations caused by this impairment lasted more than 12 months.

       Next, the ALJ considered whether any of plaintiff’s other impairments (or

combination of impairments) met or medically equaled any of the listings. Material to this

appeal, the ALJ considered whether plaintiff met Listing 112.15, which concerns trauma-

and stressor-related disorders. In particular, the ALJ analyzed the “paragraph B” criteria

to determine whether ERH had at least one extreme limitation or two marked limitations.

The ALJ concluded that ERH had: mild limitations in understanding, remanding, or

applying information; moderate limitations in interacting with others; moderate

limitations in concentrating, persisting, or maintaining pace; and moderate limitations in

adapting or managing oneself. However, because the ALJ concluded that ERH did not

have at least two marked limitations or one extreme limitation, he found that the

“paragraph B” criteria was not satisfied. As for the “paragraph C” criteria, the ALJ found

that these were also not satisfied because the record did not establish that ERH had a

“serious and persistent” mental disorder. (AR 23-24.)The ALJ also considered whether

ERH met the requirements of Listing 101.08, which concerns soft tissue injuries, but found

that the criteria were not met because the “record does not show a soft tissue injury to the

body under continuing surgical management, as defined in 101.00M, directed toward the

salvage or restoration of major function, and such major function was not restored or

expected to be restored within 12 months of onset.” (AR 23.)




                                             3
      Case: 3:20-cv-00038-wmc Document #: 16 Filed: 10/08/20 Page 4 of 18




       Having excluded the applicability of any specific listing, the remainder of the ALJ’s

opinion largely addressed whether ERH had an impairment or combination of impairments

that functionally equaled the listings. In conducting this analysis, the ALJ considered six,

specific domains of functioning, noting that he evaluated the “whole child” in making these

findings and reviewed “all of the relevant evidence.” (AR 24.) This evidence included

ERH’s testimony that: he is now 14-years-old and in the ninth grade; he receives average

grades, consisting of mostly B’s and C’s, has not been held back in school, and receives no

special services; he sees a physical therapist at school every month; he used to play hockey,

but switched to playing basketball due to problems handling the stick; he does not have

any friends and does not trust anyone because of being picked on and wronged by people

in the past; he needs help with buttoning and using zippers; he can perform chores, but

often is unable to complete tasks; he avoids social situations due to bullying; and he had

difficulty concentrating in school. (AR 25.) ERH’s mother also testified to her son’s

limitations: he takes tests in a separate room at school due to difficulty concentrating as a

result of his PTSD; he used a myoelectric prosthesis for approximately one year but then

stopped using it because he felt it was more of a hindrance; she helps him with personal

care, dressing and food preparation; he has been unfairly treated by coaches and parents

due to his impairment; and he avoids situations that remind him of the accident. (AR 25-

26.) The ALJ also considered reports ERH’s mother submitted describing his limitations,

which appear to be largely consistent with her testimony during the hearing. As a whole,

however, the ALJ found that ERH’s and his mother’s “statements concerning the intensity,

persistence and limiting effects of [his] symptoms are not entirely consistent with the


                                             4
      Case: 3:20-cv-00038-wmc Document #: 16 Filed: 10/08/20 Page 5 of 18




medical evidence and other evidence in the record.” In reaching this conclusion, the ALJ

specifically noted educational and medical records show ERH had learned to be very

independent with his one hand and residual use of his remaining limb to the point that he

required minimal assistance, including riding a dirt bike, participating fulling in sports and

working with his grandfather. While educational records show that ERH tends to be

disruptive and turns in work late, the ALJ noted they also show that he interacts well with

his peers and strives to do well academically. (AR 26.) The ALJ also reviewed ERH’s

medical records, showing: that he did well after surgery; was fitted for a prosthetic; and

was still able to shoot a gun, ride a bike with modifications and play hockey and guitar.

(AR 27.) The ALJ next noted that ERH’s right wrist and skin looked excellent in follow-

up appointments; he had a surgical revision in May 2018 to address bone overgrowth; and

no additional problems were documented after this surgery. (AR 27.) As for his mental

health, the ALJ reviewed his treatment notes with Brad Grunert, Ph.D., who ERH started

to see in March 2017. Grunert worked on coping strategies relating to the accident and

PTSD, showing improvement overtime, but also noting frustration with team sports and

school difficulties. (AR 27.)

       The ALJ then reviewed the opinion evidence, giving some weight to those of the

state agency’s medical consultants, acknowledging that their opinions support a finding

that the claimant has marked limitations in moving about and manipulating objects, but

finding that the claimant is more limited than initially assessed by these doctors. A(R 27-

28.) The ALJ gave “considerable weight” to the opinion of Dr. Grunert, who submitted a

form indicating that claimant had mild limitations in understanding, remembering and


                                              5
      Case: 3:20-cv-00038-wmc Document #: 16 Filed: 10/08/20 Page 6 of 18




applying information and moderate limitations in interacting with others, maintaining

concentration, persistence and pace and in adapting or managing oneself. (AR 28.) The

ALJ specifically relied on Dr. Grunert not finding any marked or extreme limitations, and

his acknowledgment that “the claimant has been able to maintain performance at a

reasonable level, for the most part despite his limitations. (Id.) The ALJ also placed

“considerable weight” on the opinion of Nicole Martinez, Ph.D., who similarly found that

ERH had “less than marked limitations in all functional domains.”           (Id.)   The ALJ

specifically relied on Martinez’s expertise in determining how to interpret the various IEPs

in the record. Related to the last observation, the ALJ placed only “some weight” on Cyd

Campbell, M.D.’s opinions, specifically rejecting his opinion that ERH had marked

limitations in attending and completing tasks as of February 2018, relying on Martinez

and Grunert’s findings as a basis to discount Campbell’s opinion. (Id.) Finally, the ALJ

placed “little weight” on the opinion of Michael Bentz, M.D., who opined that “the

claimant would have long-term disability and substantial limitations,” finding no

indication that Dr. Bentz understood what disability means in the social security context. 3

       After reviewing this evidence, the ALJ considered each of the six functional domains.

With respect to acquiring and using information, the ALJ concluded that ERH had less

than marked limitations because (1) school records show that he was organized and knew

how to locate items in a binder, and (2) he can play video games, work for his grandfather




3
 The ALJ also acknowledged that he reviewed questionnaires completed by ERH’s teachers and by
his mother and considered this evidence, although none of these individuals were acceptable
medical sources. (AR 29.)


                                             6
      Case: 3:20-cv-00038-wmc Document #: 16 Filed: 10/08/20 Page 7 of 18




and hunt with a gun. (AR 30.) For attending and completing tasks, the ALJ similarly

found that ERH had less than marked limitations, despite school records showing

disruptive behavior and difficulty staying on task, because he was able to play guitar and

successfully hunt, including shooting six deer in 2016. (AR 31-32.) As for interacting and

relating with others, the ALJ again concluded that ERH had less than marked limitations,

despite counseling records and ERH’s own testimony described bullying and anti-social

behaviors, because his education records describe him as “very sociable and interacts well

with peers.” (AR 33.)    While finding that ERH has adapted well to the loss of his hand,

the ALJ concluded that he still has a marked limitation moving about and manipulating

objects, specifically noting that he underwent a revision surgery in May 2018 and continues

to struggle with chores, taking notes at school and certain everyday tasks. (AR 33-34.)

While conceding that he may also need help with certain discrete activities, the ALJ next

found that ERH has less than a marked limitation in his ability to care for himself as a

general matter. (AR 35.) Finally, the ALJ evaluated ERH’s function with respect to health

and physical well-being, again finding that he has less than marked limitations.

Specifically, the ALJ noted ERH’s few complaints of pain, ability to dress and wash his

hair, and evidence that he is quite active, including playing basketball and participating in

cross-country running. (AR 36.)

       Because the ALJ did not find at least two marked limitations or one extreme

limitation, the ALJ determined that ERH was not disabled. This appeal followed.




                                             7
      Case: 3:20-cv-00038-wmc Document #: 16 Filed: 10/08/20 Page 8 of 18




       C. Other Records

       In his brief, ERH largely relies on testimony provided at the hearing as to his

impairments, much of which is summarized above. In addition to the amputation injury

to his dominant right hand, resulting in a number of surgical procedures immediately after

the injury and subsequent surgery in June 2018 to address bone growth, ERH also notes

that he sustained a fracture of his left proximal radius on August 9, 2014. As for school

records, ERH further emphasizes that, at times, he received accommodations, including

printing out notes (rather than having to write them down), only requiring him to answer

certain questions on a test, and taking his tests separate from the class due to difficulty

with concentration. (Pl.’s Opening Br. (dkt. #9) 9 (citing AR 213-15, 231, 236, 250).)

During at least middle school, ERH also had behavioral problems, including getting in

arguments with classmates and becoming a distraction in class (id. (citing AR 224, 235-

37)), and now that ERH is in high school, he receives certain accommodations in his

physical education classes (id. (AR 215)).       While still participating on his school’s

basketball team, he reports difficulties dribbling and concentrating and becomes upset with

lack of playing time. (Id. (AR 208, 215-16).) ERH also stopped playing hockey because

he could not hold the stick and the prosthetic was not comfortable, and he stopped playing

baseball after his mother confronted the coach about ERH’s treatment. (Id. at 10 (AR 208-

09, 216, 233-35).)

       As for the use of a prosthetic, his doctors have given up on fitting him for one,

because the prior myoelectric prosthetic was of limited use. (Id. at 10 (citing AR 217, 232-

33. 895, 919).) ERH also frequently drops things, has difficulty feeding and bathing


                                             8
      Case: 3:20-cv-00038-wmc Document #: 16 Filed: 10/08/20 Page 9 of 18




himself, and depends on his mother to help with personal care. (Id. (citing AR 210, 218-

19, 233, 237, 475, 525).) While he continues to hunt, ERH is restricted in the type of

firearm he may use and must hunt with a companion. (Id. at 12 (citing AR 220-21, 677).)

       Finally, Dr. Grunert, ERH’s treating psychologist, explained that ERH’s lack of

concentration was related to his PTSD diagnosis.         (Id. at 11 (citing AR 235-36).)

Moreover, items such as blenders remind him of his injury and are very stressful, causing

him to “almost have a panic attack.” (Id. at 12 (citing AR 238).)



                                        OPINION

       A federal court’s standard of review with respect to a final decision by the

Commissioner of Social Security is well-settled. Findings of fact are “conclusive,” so long

as they are supported by “substantial evidence.” 42 U.S.C. § 405(g). Substantial evidence

means “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). When reviewing the

Commissioner’s findings under § 405(g), the court cannot reconsider facts, re-weigh the

evidence, decide questions of credibility, or otherwise substitute its own judgment for that

of the ALJ. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Where conflicting evidence

allows reasonable minds to reach different conclusions about a claimant’s disability, the

responsibility for the decision falls on the Commissioner. Edwards v. Sullivan, 985 F.2d

334, 336 (7th Cir. 1993). At the same time, the court must conduct a “critical review of

the evidence,” id., and insure the ALJ has provided “a logical bridge” between findings of

fact and conclusions of law, Stephens v. Berryhill, 888 F.3d 323, 327 (7th Cir. 2018).



                                             9
     Case: 3:20-cv-00038-wmc Document #: 16 Filed: 10/08/20 Page 10 of 18




For individuals under the age of 18, the SSA established a three-step sequential evaluation

process to determine if a claimant is disabled. 20 C.F.R. § 416.924(a). At step one, the

ALJ must determine if the claimant is engaging in substantial gainful activity. 20 C.F.R. §

416.972(a). Here, the ALJ concluded that ERH was not. At step two, the ALJ must

determine if the claimant has a “severe” medically determinable impairment or a

combination of severe medically determinable impairments.         20 C.F.R. § 416.924(a).

Here, the ALJ determined that ERH had two severe impairments -- one related to the

physical injury to his hand and the other being PTSD arising from that injury. Accordingly,

plaintiff’s challenges turn on the ALJ’s treatment of step three, which requires that the ALJ

consider the combined effect of all medically determinable impairments to determine if the

claimant has either an impairment or combination of impairments that meet or medically

equal the severity of a listing or that functionally equals a listing. 20 C.F.R. §§ 416.923,

416.924a(b)(4) and 416.926a(a) and (c). A claimant is presumed disabled if the claimant

has an impairment or combination of impairments that has lasted or is expected to last for

12 continuous months and meets or medically equals the severity of, or functionally equals,

the listing. 20 C.F.R. § 416.924(d). To determine whether a claimant functionally equals

the listing, the ALJ must determine the claimant’s functioning in six domains, as described

above in the ALJ’s opinion. If a claim has “marked” limitations in two domains or an

“extreme” limitation in one domain, the claimant is deemed to functionally equal the

listings. 20 C.F.R. § 416.926a(a).

       As detailed above, ERH essentially raises challenges to the ALJ’s treatment of two

specific listings: (1) a challenge to the ALJ’s treatment of ERH’s physical limitations with


                                             10
      Case: 3:20-cv-00038-wmc Document #: 16 Filed: 10/08/20 Page 11 of 18




respect to Listing 101.08 (soft tissue injury); and (2) challenges to the ALJ’s treatment of

ERH’s mental limitations with respect to Listing 112.15 (trauma- and stressor-related

disorders). Otherwise, ERH challenges the ALJ’s findings that he has less than marked

limitations with respect to at least two of the six recognized domains. 4


I. Treatment of Physical Limitations

       As detailed above, the ALJ concluded that ERH’s injury to his right arm constituted

a marked limitations with respect to domain 4 -- “moving and manipulating objects.”

Plaintiff does not contend that the ALJ should have concluded that he has an extreme

limitation on this domain; instead, plaintiff argues that the ALJ erred in not finding that

he met or medically equaled Listing 101.08, which concerns a soft tissue injury.

       Listing 101.08 provides in pertinent part:

               Soft tissue injury (e.g., burns) of an upper or lower extremity,
               trunk, or face and head, under continuing surgical
               management, as defined in 101.00M, directed toward the
               salvage or restoration of major function, and such major
               function was not restored or expected to be restored within 12
               months of onset.




4
 In his opening brief, plaintiff also complains about the ALJ’s refusal to admit certain middle school
education records, which were submitted after the hearing. (Pl.’s Opening Br. (dkt. #9) 26.)
Plaintiff’s argument is delegated to a few lines on a single page of his brief. In response, the
Commissioner explains that the ALJ declined to admit these additional documents because they
were submitted ten days after the hearing -- the rule requires evidence to be submitted no later than
4 days before the date of the scheduled hearing -- and ERH failed to offer “unusual, unexpected, or
unavoidable circumstance[s]” to justify their late submission. (Def.’s Opp’n (dkt. #11) 21 (citing
20 C.F.R. § 416.1435).) Plaintiff dropped this argument in his reply brief, perhaps recognizing
that he failed to develop it adequately in his opening brief. Regardless, the court sees no grounds
to remand based on this undeveloped argument.


                                                 11
       Case: 3:20-cv-00038-wmc Document #: 16 Filed: 10/08/20 Page 12 of 18




20 C.F.R., pt. 404, subpt. P, app. 1 § 101.08. In rejecting this listing, the ALJ found that

the record “does not show a soft tissue injury to the body under continuing surgical

management . . . , directed toward the salvage or restoration of major function, and such

major function was not restored or expected to be restored within 12 months of onset.”

(AR 23.) As the Commissioner points out in his opposition brief, Dr. Cyd Campbell

testified at the hearing that Listing 101.08 was not met or medically equaled because the

purpose of the additional surgical procedure in 2018 was not for “salvage or restoration of

major function.” (AR 250.) Moreover, the records from his orthopedist reflects that there

were no complications with his surgery requiring continuing surgical management; nor was

there any other reference to a soft tissue injury for the year following surgery. (AR 253-

54.)

        In contrast, plaintiff directs the court to the opinion of his treating surgeon, Dr

Bentz, that “[t]his level of amputation is functionally substantial and significant, and by

definition leaves him with long term disability and dysfunction.” (AR 730.) However, this

opinion does not mean ERH’s hand injury meets the definition of Listing 101.08. Instead,

as the Commissioner argues in opposition, Bentz’s statement concerns ERH’s amputation.

Even more telling, plaintiff does not challenge the ALJ’s treatment of Listing 101.05, which

actually concerns amputations; and for good reason, since that listing requires both hands

to be amputated to meet the listing. 20 C.F.R., pt. 404, subpt. P, app.1 § 101.05. Plaintiff

also points to Dr. Bentz’s statements about ERH’s May 2018 surgery to address bone

growth, but again fails to explain how this surgery was directed toward the “salvage or

restoration of major function.” Accordingly, the court must reject this basis for remand.


                                            12
      Case: 3:20-cv-00038-wmc Document #: 16 Filed: 10/08/20 Page 13 of 18




See Sullivan v. Zebley, 439 U.S. 521, 530 (1990) (“For a claimant to show that his

impairment matches a listing, it must meet all of the specified medical criteria.           An

impairment that manifests only some of those criteria, no matter how severely, does not

qualify.”).


II. Treatment of Mental Impairments

       As the Appeals Council recognized in vacating the original denial and remanding to

the ALJ for further consideration of plaintiff’s PTSD diagnosis, his application turns on

demonstrating that his mental impairment, when coupled with his physical injury, renders

him disabled. On appeal to this court, plaintiff pursues two avenues for such a finding:

(1) the ALJ erred in not finding that ERH met or medically equaled Listing 112.15 (trauma

- and stressor-related disorders); and (2) the ALJ erred in failing to find plaintiff had marked

limitations with respect to attending and completing tasks and interacting and relating

with others. The court considers each challenge in turn.

       First, Listing 112.15 provides:

              Trauma- and stressor-related disorders (see 112.00B11), for
              children age 3 to attainment of age 18, satisfied by A and B, or
              A and C:

              A. Medical documentation of the requirements of paragraph 1
                 or 2:

                  1. Posttraumatic stress disorder, characterized by all of the
                     following:

                      a. Exposure to actual or threatened death, serious
                         injury, or violence;

                      b. Subsequent involuntary re-experiencing of the
                         traumatic event (for example, intrusive memories,
                         dreams, or flashbacks);

                                              13
     Case: 3:20-cv-00038-wmc Document #: 16 Filed: 10/08/20 Page 14 of 18




                      c. Avoidance of external reminders of the event;

                      d. Disturbance in mood and behavior (for example,
                         developmental regression, socially withdrawn
                         behavior); and

                      e. Increases in arousal and reactivity (for example,
                         exaggerated startle response, sleep disturbance).

             ...

                   AND

             B. Extreme limitation of one, or marked limitation of two,
                of the following areas of mental functioning (see112.00F):

                   1. Understand, remember, or apply information (see
                      112.00E1).

                   2. Interact with others (see 112.00E2).

                   3. Concentrate, persist, or maintain pace (see 112.00E3).

                   4. Adapt or manage oneself (see 112.00E4).

             OR

             C. Your mental disorder in this listing category is “serious and
                persistent;” that is, you have a medically documented
                history of the existence of the disorder over a period of at
                least 2 years, and there is evidence of both:

                   1. Medical treatment, mental health therapy, psychosocial
                      support(s), or a highly structured setting(s) that is
                      ongoing and that diminishes the symptoms and signs of
                      your mental disorder (see 112.00G2b); and

                   2. Marginal adjustment, that is, you have minimal
                      capacity to adapt to changes in your environment or to
                      demands that are not already part of your daily life
                      (see112.00G2c).

20 C.F.R., pt. 404, subpt. P, app. 1 § 112.15.




                                            14
        Case: 3:20-cv-00038-wmc Document #: 16 Filed: 10/08/20 Page 15 of 18




          In his brief, plaintiff argues that the record establishes that he meets the

requirements of paragraph A and C. 5 In support of this argument, plaintiff relies on various

forms submitted by his treating psychologist, Dr. Grunert, addressing his PTSD diagnosis.

No doubt, as the ALJ recognized, these letters support a finding that ERH suffers from

PTSD, thus satisfying paragraph A.             However, plaintiff stops short of providing any

explanation as to how his condition satisfies paragraph C, other than simply stating that

“Dr. Grunert’s above opinions confirm that E.R.H.’s mental impairment is ‘serious and

persistent’ and medially equals the ‘C’ criteria of Listing 115.12.” (Pl.’s Opening Br. (dkt.

#9) 19.).       In contrast, as the Commissioner points out, Dr. Grunert discussed the

applicability of Listing 112.15, ultimately concluding that ERH did not satisfy the

paragraph B criteria and offered no opinion as to whether his condition satisfies paragraph

C. (AR 821-23.)

          Even more glaring, while plaintiff at least argues that his mental limitations were

“serious and persistent,” he stops short of developing any argument in support of finding

the second prong of paragraph C. The regulations define “marginal adjustment” as

                  your adaptation to the requirements of daily life is fragile; that
                  is, you have minimal capacity to adapt to changes in your
                  environment or to demands that are not already part of your
                  daily life. We will consider that you have achieved only
                  marginal adjustment when the evidence shows that changes or
                  increased demands have led to exacerbation of your symptoms
                  and signs and to deterioration in your functioning; for example,
                  you have become unable to function outside of your home or
                  a more restrictive setting, without substantial psychosocial
                  supports (see 112.00D). Such deterioration may have
                  necessitated a significant change in medication or other

5
    Plaintiff accepts the ALJ’s findings that he does not meet the criteria of paragraph B.


                                                   15
     Case: 3:20-cv-00038-wmc Document #: 16 Filed: 10/08/20 Page 16 of 18




              treatment. Similarly, because of the nature of your mental
              disorder, evidence may document episodes of deterioration
              that have required you to be hospitalized or absent from
              school, making it difficult for you to sustain age-appropriate
              activity over time.

20 C.F.R., pt. 404, subpt. P, app. 1 § 112.00G2c.

       Here, the ALJ found “the record fails to document” that “the claimant has minimal

capacity to adapt to changes in [his] environment or to demands that are not already part

of their daily life.” (AR 24.) The court agrees. If anything, the record reflects that Dr.

Grunert employed normal counseling techniques, and there was no evidence that ERH

could not function outside of the home or otherwise required hospitalization or significant

psychiatric intervention. While ERH required some accommodations at school, and at

times, his behavior was disruptive, he received grades of mostly Bs and Cs, engaged in

various sports, and hunted. As a result, the court must reject Listing 112.15 as a basis for

remand.

       Second, plaintiff argues the ALJ erred in finding that he suffered from less than

marked limitations with respect to two of the six functional domains. As described above,

the ALJ concluded that ERH has marked limitations as to one domain -- moving about and

manipulating objects -- but in order to be disabled, the ALJ would need to have found that

he had marked limitations as to at least one other domain. While not entirely clear, ERH

appears to argue that the ALJ should have found marked limitations with respect to two

other domains -- attending and completing tasks and interacting and relating with others.

In support, ERH points to various education records, including forms completed by

teachers, that describe his challenges with being disruptive, paying attention, and


                                            16
     Case: 3:20-cv-00038-wmc Document #: 16 Filed: 10/08/20 Page 17 of 18




completing homework. (Pl.’s Br. (dkt. #9) 23-25.) Here, too, however, plaintiff fails to

explain how this evidence demonstrated a marked limitation in either of the identified

domains. See Murphy v. Astrue, 496 F.3d 630, 634 (7th Cir. 2007) (“a teacher’s description

of a child’s daily behavior [does not] qualif[y] as medical evidence”).

       Moreover, the ALJ did not ignore these records; rather, he found that they had

provided some “insight to the claimant’s condition and ability to function.” (AR 29.) In

the end, however, the ALJ relied on medical experts to determine whether plaintiff had

marked limitations in any of the domains. Specifically, Dr. Martinez testified at the

hearing that ERH had no more than marked limitations in all of the functional domains,

other than moving about and manipulating objects. (AR 28.) And while Dr. Grunert did

not evaluate ERH on the six domains, he did provide an opinion as to his degree of

limitations with respect to paragraph B for Listing 112.15, concluding that ERH had mild

or moderate limitations with respect to each of those four categories. Because those

categories -- understanding, remembering and applying information, interacting with

others, maintaining concentration, persistence and pace, and in adapting or managing

oneself -- have significant overlap with the six domains, the ALJ reasonably placed

considerable weight on Dr. Grunert’s opinions, which further support the ALJ’s conclusion

that ERH has less than marked limitations in five of the domains.

       To be fair, Dr. Cyd Campbell, M.D., did opine that ERH had had marked

limitations in attending and completing tasks as of February 2018, but the ALJ was

permitted to discount this opinion -- by a non-treating provider – in favor of Dr. Martinez’s

opinion. Specifically, the ALJ concluded that Dr. Campbell’s opinion was based solely on


                                             17
      Case: 3:20-cv-00038-wmc Document #: 16 Filed: 10/08/20 Page 18 of 18




the 2018 IEP, and that Dr. Martinez, who testified that she “writes IEPs and is familiar

with how they are written and prepared” did not find that claimant’s 2018 IEP w[as]

supporting of any marked limitation in attending and completing tasks.” (AR 28.) At

minimum, therefore, the ALJ articulated a logical bridge for discounting Dr. Campbell’s

opinion. For these reasons, the court also rejects plaintiff’s challenge to the ALJ’s detailed

analysis of the six functional domains.



                                          ORDER

       IT IS ORDERED that the decision of defendant Andrew M. Saul, Commissioner of

Social Security, denying plaintiff E.R.H.’s application for disability insurance benefits is

AFFIRMED. The clerk’s office is directed to enter judgment in defendant’s favor and close

this case.

       Entered this 8th day of October, 2020.

                                           BY THE COURT:


                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                             18
